Citation Nr: 1008034	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-28 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) due to a personal assault.

2.  Entitlement to a compensable rating for service-connected 
left ear hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1985 to 
December 1994, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO), which inter alia denied service 
connection for PTSD and denied a compensable rating for 
service-connected left ear hearing loss.  The Veteran 
disagreed with such decisions and subsequently perfected an 
appeal. 

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.      

The issues of entitlement to service connection for right ear 
hearing loss and vertigo have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disability, to include PTSD due to a personal 
assault, which he maintains occurred during his active duty 
service.  The Veteran also seeks a compensable rating for his 
service-connected left ear hearing loss disability.  Based on 
review of the record, the Board finds that further 
development is necessary.



Service Connection Claim

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Review of the record reveals that the Veteran's service 
personnel records are not associated with the claims folder.  
Such records may contain evidence that the Veteran underwent 
behavioral changes in-service as a result of his personal 
assault. VA is obligated to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  
This duty includes obtaining pertinent service records 
identified by the Veteran or which would help substantiate 
his claim.  Id.  Although the RO made requests to the 
National Personnel Records Center (NPRC) for the Veteran's 
entire personnel record, there was no formal finding from 
NPRC that the Veteran's service personnel records were 
unavailable.  Further, such requests are unclear as to 
whether the RO used the correct codes to obtain the Veteran's 
entire personnel file.  Review of such requests indicate that 
the personnel file was sought under Codes 13 and 25.  See 
June 2006 VA Request for Information; July 2007 VA Request 
for Information.  As such, the AMC/RO should obtain the 
Veteran's service personnel records.  If such records are 
unavailable, the AMC/RO should obtain and associate with the 
claims folder a formal finding from the NPRC that such 
records are unavailable.  

Increased Rating Claim

Review of the record reveals that the Veteran last underwent 
a VA "audio" examination in June 2006, and the record 
contains subsequent statements from the Veteran to the effect 
that his left ear hearing loss disability has worsened.  
Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the Veteran's service-connected left ear hearing loss 
disability.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the veteran's claims.  38 
C.F.R. § 4.2 (2009).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2009).

During the pendency of this appeal, in Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the Court of Appeals for 
Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Review of the Veteran's April 2004 and 
June 2006 VA Audio Examination Reports reveal that the 
functional effects caused by the Veteran's hearing disability 
were not discussed.  Thus, the functional effects caused by 
the Veteran's hearing disability must be discussed in the 
contemporaneous VA examination.   

Further, during the pendency of this appeal, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered 
in readjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also obtain and 
associate with the claims file, through 
the appropriate channels to include the 
NPRC, the Veteran's complete service 
personnel records.  

To the extent there is any attempt to 
obtain records, including any 
unsuccessful attempts, the claims file 
must contain documentation of the 
attempts made.  The Veteran should also 
be informed of the negative results, 
and should be given an opportunity to 
obtain the records.  

2.  Provide the Veteran an additional 
opportunity to provide evidence of the 
claimed in-service personal assault.  
Notify the veteran that evidence from 
sources other than the Veteran's service 
records may corroborate the Veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes. 

3.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining the etiology of the 
current psychiatric diagnosis, to include 
PTSD. The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed. Any indicated tests should be 
accomplished. A rationale for any opinion 
expressed should be provided. 

The examiner must be made aware that the 
Veteran's military personnel records 
should be reviewed to determine if he 
underwent behavioral changes in-service 
as a result of his personal assault.  
Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of the Veteran's diagnosed 
psychiatric disability, to include PTSD, 
and specifically whether it is at least 
as likely as not that the Veteran has 
PTSD or any other psychiatric disability 
which is etiologically related to his 
military service.  The examiner should 
specifically identify the verified 
stressor(s) which is(are) responsible for 
PTSD.  A rationale for any opinion 
expressed should be provided.

4.  Schedule the Veteran for a VA audio 
examination to determine the current 
extent and severity of his service-
connected left ear hearing loss 
disability.  

The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  Any 
indicated evaluations, studies, and 
tests should be conducted.  The examiner 
should identify the nature and severity 
of all current manifestations of the 
Veteran's service-connected left ear 
hearing loss disability.  The examiner 
should also fully describe the 
functional effects, including difficulty 
hearing and understanding conversational 
speech, caused by the Veteran's left ear 
hearing disability in the final report.  
All opinions expressed should be 
accompanied by supporting rationale.   

5.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for an acquired 
psychiatric disorder, to include PTSD due 
to a personal assault, and increased 
rating claim for left ear hearing loss.  
All applicable laws and regulations 
should be considered, including 
consideration of Rice v. Shinseki, 22 
Vet. App. 447 (2009).  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand are 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



